This is an action of trespass to recover damages for personal injuries incurred by the plaintiff through the alleged negligence of the defendants. The original defendants, Sadie L. Grossman and Ida Hoffenberg, were owners of a vacant store at the corner of Fifth Avenue and Court Place in the City of Pittsburgh. They authorized the United States Realty Company to find a tenant. *Page 524 
On or about March 10, 1943, plaintiff, a prospective tenant, made inquiry at the office of the United States Realty Company, and this company sent its agent with him to inspect the premises. The plaintiff entered the premises under the agent's guidance and while he followed him from a lighted room into a dark room, he fell into an open trapdoor, sustaining serious injuries to his legs, back, spine and other portions of his body.
Plaintiff brought suit against Sadie L. Grossman and Ida Hoffenberg and they brought upon the record the United States Realty Company as an additional defendant. The case was tried before Judge EGAN and a jury. At the close of the case, the court granted defendant's motion for a directed verdict. Plaintiff moved for a new trial. The court en banc refused this motion and entered judgment for the defendants. This appeal followed.
The plaintiff testified that he visited the store with the Realty Company's agent at noon on March 10, 1943, to inspect the premises. He added: "He took me down to the storeroom and he opened the door and we walked into the store and I measured up the front, and they had another room that was partitioned from the floor to the ceiling. Then when I was finished with the front, their man took me to the other room to measure that room off. He went ahead of me and I followed him and when we were in there, I don't know how many feet, he turned on the right and he said, 'Mr. Bartek, here is the sink.' I made another step and I went right down. I went seven feet down to the cellar, which I later on found out, and they had a trapdoor and it was open. That is all I remember until I got to the storeroom and I was sitting down on a chair in my storeroom and I came to myself."
As to lighting conditions at that time and place, the following questions were addressed to the plaintiff and he made the answers indicated: "Why didn't you see this big opening in the floor? A. You couldn't *Page 525 
see it. Q. It was too dark? A. It is not too dark but when anybody is ahead of you and takes your view away, and who would expect to have any trapdoor in the cellar that is open? Nobody would expect such a thing . . . If I would see it I would not fall in." Q. Could you have seen that opening in the floor if you had looked at the floor? A. I don't believe I would have been able to see it. Q. Why not? Was it too dark? A. Not that much dark, but if I had a chance to look around maybe I would see it. Q. Nothing stopped you from looking around? A. Certainly. He was ahead of me but as soon as he stopped I made another step and I was down in the cellar . . . When somebody is with you, you don't look down to watch if there is a hole there."
The court, in its opinion refusing a new trial and ordering judgment for the defendant, correctly said, "If the opening was visible under ordinarily careful observation, the plaintiff should have seen it and avoided stepping onto it. If the place was so dark that it could not be seen, then plaintiff should not have walked in an unfamiliar room and into a hidden danger. Under every consideration of the case we find contributory negligence on the part of the plaintiff. Cf. Mulford v. P. R. T. Co., 310 Pa. 521; Hellriegel v. Kaufmann  Baer Co., 337 Pa. 149; Lewis v. Duquesne Inclined Plane Co., 346 Pa. 43; Walker v. Stern, 132 Pa. Super. 343; McVeagh v. Bass, 110 Pa. Super. 379; Hoffner v. Bergdoll, 309 Pa. 558; Bailey v. Alexander Realty Co., 342 Pa. 362; Jackson v. Grayson, 13 D. R. 467".
What this court stated in Bailey v. Alexander Realty Co.,342 Pa. 362, 20 A.2d 754, applies to the instant case: "No man of common caution will rely for his safety upon the watchfulness of others when his own senses are available to apprise him of likely imminent danger. When an individual can assure his own safety by the use of his senses, he must do so or abide the consequences of his carelessness . . . The *Page 526 
duty of availing oneself of one's senses, for self-protection can seldom be breached with physical impunity and never with legal sanction . . . The rule that a victim cannot recover damages for injuries sustained by him if he could have avoided the injury by the exercise of ordinary care bars this plaintiff's recovery." See also Anschel v. P. R. R. Co.,346 Pa. 123, 29 A.2d 694.
McVeagh v. Bass, 110 Pa. Super. 379, 168 A. 777, was a case in which a customer (i.e. an invitee, as in the instant case) entered a store which (as she said) "was so dark that she could not see a thing in the store, not even the floor under her feet." She was also blind in her right eye. She was accompanied by her daughter. While in the store she walked about three feet to go to the counter, and then fell down an open stairway. The Superior Court in sustaining the action of Judge HORACE STERN, then of the Common Pleas Court No. 2 of Philadelphia County, in entering judgment for the defendant non obstante verdicto quoted from Judge STERN'S opinion as follows: "To enter a store where she [plaintiff] had never been before and start to walk forward when it was so dark that she could not see even the floor beneath her feet, was an act of contributory negligence."
We see no logical basis for distinguishing the case just cited and the instant case. It is not the law of Pennsylvania that when a person walks into an opening in semi-darkness the case is always for the jury. We made that plain in Bailey v.Alexander Realty Co., supra, where we said (p. 367): "There is no rule which says that if a man walks into an open elevator shaft in semi-darkness, the question of his negligence must be submitted to the jury. If while in total darkness he walks into an open elevator shaft without first 'feeling his way', he is in law guilty of negligence. If while in semi-darkness he does not use either his sense of sight or his sense of feeling, as a guide, but walks into *Page 527 
an opening merely because he assumes that the elevator is at the floor, he is in law guilty of negligence. If in semi-darkness he uses his sense of sight as carefully as he can and reasonably believes he can 'see his way' and if his senseof sight deceives him, he may or may not be guilty of negligence and the question will be for the jury. The law does not require a man to possess perfect vision in a setting of complete visibility before proceeding on his course." (Italics supplied). In other words, under all circumstances a man must use the senses that are available to him. If he uses his sense of sight but because there is enough light to cast shadows which mislead him to his injury the question of his negligence may be for the jury. We so held in Murphy v. Bernheim  Sons,Inc., 327 Pa. 285, 194 A. 194. In the instant case plaintiff made no claim that his senses were deceived by shadows or by anything else. He simply refused to avail himself of his sense of sight and in blind confidence followed the man who was ahead of him. There was no necessity of his doing so. No individual in full possession of his senses is justified in dropping those safeguards which are instinctive in every human being and in depending on another for his safety when he is fully able to depend on himself. This court said in Hoffner v. Bergdoll,309 Pa. 558, 164 A. 607, that the plaintiff could not delegate to another her own duty to exercise due care and that if she did she was guilty of contributory negligence. These cases rule the instant case.
The judgment is affirmed.